Citation Nr: 1530074	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-01 527	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to benefits under the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The record indicates that the Veteran served on active duty from January 1990 to June 1992.  While the claims file does not contain a verified DD Form 214, a remand for a copy of the Veteran's DD Form 214 is not required as the benefit sought is denied as a matter of law.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a March 2013 decision issued by the Regional Office (RO) in Muskogee, Oklahoma.  Subsequently, the case was transferred to the Los Angeles, California RO and certified for appeal to the Board.

The Veteran was scheduled for a video conference hearing in July 2014.  The Veteran did not appear for the scheduled hearing.  The record does not contain any request to reschedule the hearing and good cause was not otherwise presented to schedule a new hearing.  The Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2014).


FINDING OF FACT

The Veteran seeks a Master's degree in Counseling at Loyola Marymount University, which is not shown to be a community college or technical school.


CONCLUSION OF LAW

The criteria for entitlement to benefits under VRAP are not met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).  Here, the Veteran's appeal fails as a matter of law.  Therefore, further notification or assistance in this case would be of no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The Board may proceed with a decision on this matter.

Legal Criteria and Analysis

The Veteran seeks to establish entitlement to benefits under VRAP.  Specifically, he requested VRAP benefits to pursue a Master's Degree program in Counseling at Loyola Marymount University.  

VRAP was established by Pub. L. 112-56, Title II, Sec. 211 (November 21, 2011).  It is set forth as a note in 38 U.S.C.A. § 4100.  The pertinent sections are as follows:

(a) Program authorized.  (1) In general.  Not later than July 1, 2012, the Secretary of Veterans Affairs shall, in collaboration with the Secretary of Labor, establish and commence a program of retraining assistance for eligible veterans.  (2) Number of eligible veterans.  The number of unique eligible veterans who participate in the program established under paragraph (1) may not exceed (A) 45,000 during fiscal year 2012; and (B) 54,000 during the period beginning October 1, 2012, and ending March 31, 2014.

(b) Retraining assistance.  Except as provided by subsection (k), each veteran who participates in the program established under subsection (a)(1) shall be entitled to up to 12 months of retraining assistance provided by the Secretary of Veterans Affairs.  Such retraining assistance may only be used by the veteran to pursue a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, on a full-time basis, that:  (1) is approved under chapter 36 of such title; (2) is offered by a community college or technical school; (3) leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training); (4) is designed to provide training for a high-demand occupation, as determined by the Commissioner of Labor Statistics; and (5) begins on or after July 1, 2012.

(e) Eligibility.  (1) In general.  For purposes of this section, an eligible veteran is a veteran who (A) as of the date of the submittal of the application for assistance under this section, is at least 35 years of age but not more than 60 years of age; (B) was last discharged from active duty service in the Armed Forces under conditions other than dishonorable; (C) as of the date of the submittal of the application for assistance under this section, is unemployed; (D) as of the date of the submittal of the application for assistance under this section, is not eligible to receive educational assistance under chapter 30, 31, 32, 33, or 35 of title 38, United States Code; (E) is not in receipt of compensation for a service-connected disability rated totally disabling by reason of unemployability; (F) was not and is not enrolled in any Federal or State job training program at any time during the 180-day period ending on the date of the submittal of the application for assistance under this section; and (G) by not later than October 1, 2013, submits to the Secretary of Labor an application for assistance under this section containing such information and assurances as that Secretary may require.

The terms "community college" and "technical school" are not defined by VRAP or elsewhere in VA regulations.  Under VA regulations, an institution of higher learning is a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree.  38 C.F.R. § 21.4200(h) (2014).   An undergraduate college degree means a college or university degree obtained through the pursuit of unit subjects which are below the graduate level; included are associate degrees, bachelors' degrees and first professional degrees. 38 C.F.R. § 21.4200(f).  

Within federal education law, the term "community college" is defined as an institution of higher education that, among other things, does not provide an educational program for which it awards a bachelor's or equivalent degree and provides an educational program of not less than 2 years that is acceptable for full credit toward such a degree, or offers a 2-year program in engineering, mathematics, or the physical or biological sciences, designed to prepare a student to work as a technician or at the semiprofessional level in engineering, scientific, or other technological fields requiring the understanding and application of basic engineering, scientific, or mathematical principles of knowledge.  34 C.F.R. § 400.4.

Under federal education law, technical schools, referred to as "tech-prep" are defined as, among other things, a combined secondary and postsecondary program that leads to an associate degree or two-year certificate in at least one field of engineering technology, applied science, mechanical, industrial, or practical art or trade, or agriculture, health, or business.  34 C.F.R. § 406.5.

The Veteran meets the general eligibility requirements for entitlement to benefits under VRAP.  Further, his course of study would qualify as a program of education and his chosen degree would provide training for a high-demand occupation, which the Veteran's application identifies as Counseling.  See Veterans Opportunity to Work, Veterans Retraining Assistance Program, High Demand Occupations, available at http://benefits.va.gov/VOW/education.asp.

However, the Veteran's appeal must be denied because the Veteran's school is not a community college or technical school.  

First, the evidence does not reflect that Loyola Marymount University is a community college.  The Veteran does not contend that the university is a community college and, as noted above, he has requested benefits to pursue a Master's degree.  Further, the Board's own review of the Loyola Marymount University curriculum reflects that the university offers an educational program to award a bachelor's degree.  See 34 C.F.R. § 607.7(1) (defining a community college as an institution of higher education that does not provide an educational program for which it awards a bachelor's degree (or an equivalent degree)). 

With respect to whether Loyola Marymount University is a "technical school" for VRAP purposes, under federal education law, technical schools, referred to as technology education or tech-prep are defined as follows:

Under 34 CFR § 400.4 (2014), technology education means an applied discipline designed to promote technological literacy that provides knowledge and understanding of the impacts of technology including its organizations, techniques, tools, and skills to solve practical problems and extend human capabilities in areas such as construction, manufacturing, communication, transportation, power, and energy.  Tech-prep education program means a combined secondary and postsecondary program that  (1) Leads to an associate degree or two-year certificate; (2) Provides technical preparation in at least one field of engineering technology, applied science, mechanical, industrial, or practical art or trade, or agriculture, health, or business; (3) Builds student competence in mathematics, science, and communications (including through applied academics) through a sequential course of study; and (4) Leads to placement in employment.  
34 C.F.R. § 406.5.

While Loyola Marymount University offers degrees in science and engineering, it is not identified as a technical school.  Additionally, the Veteran is not pursuing any course of study that involves the field of technology as he identified his field of interest as counseling.  

In light of the above, the criteria to establish entitlement to benefits under VRAP are not met because the Veteran's school is not a "community college" or "technical school."   







	(CONTINUED ON NEXT PAGE)
The Board is sympathetic to the Veteran's claim and particular circumstances; however, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. § 503; Harvey v. Brown, 6 Vet. App. 416 (1994).  Accordingly, the claim for entitlement to benefits under VRAP must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to benefits under VRAP is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


